Eckert, J. The claimant, Bertha Bogers, was certified by the Illinois Civil Service Commission to a position at the Chicago State Hospital on October 2, 1942; she began work at the hospital on October 16, 1942; and she was discharged on November 30, 1942. The discharge was during claimant’s period of probation, and was without the prior consent of the Civil Service Commission. It was rescinded on June 10,1943, and claimant returned to work at the Chicago State Hospital on June 12, 1943. Her salary was $60.00 per month, plus an allowance of $18.00 per month for maintenance. She seeks an award in the amount of $494.00, as follows: Salary, December 1, 1942, to June 10, 1943, at $60.00 per month $380.00 Maintenance allowance, December 1, 1942, to June 10, 1943, at $18.00 per month.......................................... 114.00 $494.00 Claimant’s discharge during her probationary period was an illegal discharge, and she was wrongfully prevented from performing the duties of the position to which she had been certified. She was diligent in the protection of her own rights, and at all times for which she seeks payment of salary, she was ready, willing, and able to perform the duties of her position, tendered performance thereof, and such tender was refused. Claimant is therefore entitled to payment of her salary from December 1, 1942, to June 10, 1943. (Wilson vs. State, 12 C. C. R. 413.) An award is therefore entered in favor of the claimant in the amount of $494.00.